Citation Nr: 1639267	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-32 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for carpal tunnel syndrome, right hand, to include as secondary to service connected lumbar spine disability.

3.  Entitlement to service connection for carpal tunnel syndrome, left hand, to include as secondary to service connected lumbar spine disability.

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected depressive disorder.

5.  Entitlement to an initial compensable rating for erectile dysfunction.

6.  Entitlement to an initial compensable rating for degenerative joint disease, right knee, due to limitation of extension.  

7.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, right knee, due to limitation of flexion.  
8.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, left knee, with residuals of meniscectomy with scars.

9.  Entitlement to an initial rating in excess of 10 percent for peroneal nerve radiculopathy, right lower extremity.

10.  Entitlement to a rating in excess of 20 percent for degenerative disc disease, lumbar spine.

11.  Entitlement to an initial rating in excess of 30 percent for depressive disorder, not otherwise specified.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

13.  Entitlement to extension of a temporary total rating for convalescence beyond November 30, 2015, based on surgery performed for lumbar spine degenerative disc disease in September 2015.

14.  Entitlement to special monthly compensation (SMC) at the (s) rate.


REPRESENTATION

Appellant represented by:	Deana M. Adamson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011, October 2013, December 2014, and February 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that in the December 2014 rating decision, the RO, among other things, denied entitlement to a TDIU.  The Veteran filed an NOD in February 2015 as to the December 2014 rating decision wherein he did not disagree specifically with the RO's denial of a TDIU.  Nevertheless, because the issue of entitlement to a TDIU "is not a separate claim for benefits," but is "part of a claim for increased compensation," Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the question remains part of the claims on appeal.  

On May 31, 2016, the Veteran testified before the undersigned Veterans Law Judge via videoconferencing.  A transcript of that hearing has been associated with the record.  

Regarding the issue of entitlement to extension of a temporary total rating for convalescence beyond November 30, 2015, based on surgery performed for lumbar spine degenerative disc disease in September 2015, the Board notes that in a February 2016 rating decision, the Veteran was assigned a temporary total evaluation, effective from September 24, 2015, to December 1, 2015.  The following month, the Veteran filed a notice of disagreement (NOD) as to end date of his temporary total evaluation.  No further action appears to have been taken.  Accordingly, although the issue of entitlement to extension of a temporary total rating for convalescence beyond November 30, 2015, was not certified for appeal, the Board will address these issues for the sole purpose of ensuring the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to that issue, if the Veteran so desires.  

Regarding the issue of entitlement to SMC, as will be discussed in further detail below, the issue of entitlement to SMC has been raised in the context of the current appeal.  Accordingly, the Board has added this issue for appellate consideration, as reflected on the cover sheet to this decision.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue); cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefits allowed by law).

The issues of entitlement to an initial compensable rating for an initial compensable rating for degenerative joint disease, right knee, due to limitation of extension, entitlement to an initial rating in excess of 10 percent for degenerative joint disease, right knee, due to limitation of flexion, entitlement to an initial rating in excess of 10 percent for degenerative joint disease, left knee, with residuals of meniscectomy with scars, entitlement to an initial rating in excess of 10 percent for peroneal nerve radiculopathy, right lower extremity, entitlement to a rating in excess of 20 percent for degenerative disc disease, lumbar spine, entitlement to extension of a temporary total rating for convalescence beyond November 30, 2015, based on surgery performed for lumbar spine degenerative disc disease in September 2015, and entitlement to SMC at the (s) rate, are remanded to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his June 2016 hearing, the Veteran expressed his desire to withdraw from appellate review his appeal as to the issues of entitlement to service connection for diabetes mellitus, sleep apnea, and carpal tunnel syndrome, left and right hands, and to a compensable rating for erectile dysfunction.

2.  Since January 9, 2013, the Veteran's service-connected depressive disorder has been manifested by symptoms that likely resulted in occupational and social impairment with deficiencies in most areas; total impairment has not been shown.

3.  By virtue of the Board's determination that the Veteran's depressive disorder is more appropriately rated as 70 percent disabling, the Veteran has now met the schedular criteria for a TDIU since January 9, 2013.  

4.  The evidence supports a finding that the combined effects of the Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The Veteran's appeal as to issues of entitlement to service connection for diabetes mellitus, sleep apnea, and carpal tunnel syndrome, left and right hands, and to a compensable rating for erectile dysfunction has been withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Since January 9, 2013, the criteria for a 70 percent disability rating for service-connected depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9434 (2015).  

3.  The criteria for an award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2015).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Veteran was seeking service connection for diabetes mellitus, sleep apnea, and carpal tunnel syndrome, left and right hands, and a compensable rating for erectile dysfunction.  He perfected his appeal of the issues in September 2015.  During his June 2016 hearing, the Veteran expressed his desire to withdraw from appellate review his appeal as to the issues of entitlement to service connection for diabetes mellitus, sleep apnea, and carpal tunnel syndrome, left and right hands, and to a compensable rating for erectile dysfunction.  The Board finds that the Veteran has expressed his desire to withdraw his appeal as to these five issues.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the issues of entitlement to service connection for diabetes mellitus, sleep apnea, and carpal tunnel syndrome, left and right hands, or to a compensable rating for erectile dysfunction.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board will dismiss the appeal of those five issues.  

II.  Increased Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1 (2015).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

A.  Depressive Disorder 

The Veteran's service-connected depressive disorder has been evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.  Under that DC, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9400 (2015).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Evidence relevant to determining the severity of the Veteran's depressive disorder includes various VA treatment records, VA examination reports, and lay statements.  Notably, in October 2012, the Veteran presented for evaluation for admission to the SATP.  At that time, he reported experiencing fluctuating mood with periods of highly depressed mood, crying spells, irritability, and feelings of low self-worth.  He stated that he experienced anxiety with three to four panic attacks per month.  He additionally stated that he has poor sleep with three to four nightmares a night, poor appetite, poor motivation, and poor concentration.  The Veteran reported outbursts of anger, hypervigilance, heightened startle response, and intrusive thoughts.  He further indicated prior instances of self harm where he would burn himself with a lighter and also reported past instances of suicidal ideation, although not currently.   

In January 2013, the Veteran underwent a mental health evaluation.  At that time, he was alert and oriented to person, place, and time, although he presented with a slightly disheveled appearance.  His affect was congruent and mood depressed, but his thought process was rationale and content was clear and understandable.  The Veteran denied suicidal and/or homicidal ideation at that time, but stated that he often felt depressed.  He also reported poor sleep with frequent bad dreams and stated that he often heard voices or would taste things that are not there.  Additionally, the Veteran endorsed irritability and outbursts of anger, as well as a history of fighting.  He stated that he deals with his feeling by isolating himself, noting that he was isolated from everyone except for his girlfriend with whom he then lived.  Follow-up mental health treatment records contain similar findings.  

The Veteran was then afforded a VA examination in October 2013, the report of which is contained in the Veteran's Virtual VA file.  At that time, it was noted that the Veteran's depression caused periods of low mood, self-isolation, withdrawal, detachment reactions, and poor sleep patterns.  Symptoms endorsed by the Veteran included nightmares, anxiety and panic attacks, hearing voices, and olfactory and tactile hallucinations.  The examiner found reason to question the Veteran's report of hallucinations, as that Veteran did not evidence any psychotic thinking or behaviors.  

The Veteran was again examined in September 2014, the report of which examination is also contained in his Virtual VA file.  At that time, the Veteran reported that he had re-married since his last VA examination and described the marriage at "touchy" due to his mood swings and feelings of isolation.  He reported an increase in intensity and frequency of depressive episodes which he attributed to an increase in pain due to his service-connected orthopedic disorders.  He stated that he remained in mental health treatment, which consisted of group and individual counseling and medication management.  Symptoms associated with the Veteran's depressive disorder were indicated to be depressed mood, anxiety, panic attacks more than once per week, chronic sleep impairment, disturbances in mood and motivation, and difficulty establishing and maintaining effective work and social relationships.  

At the time of the examination, the Veteran was noted to be well groomed, cooperative, and fully oriented.  His mood was mildly depressed and affect was stable.  His speech was spontaneous and articulate and no abnormal movements or mannerisms were observed.  The examiner indicated that based on examination, the Veteran needed to seek follow up treatment and would benefits from continued treatment.   The Veteran's VA treatment records confirm his past and continued participation in group and individual therapy and counseling sessions.

Of import, a December 2014 treatment entry, which is contained amongst the Veteran's CAPRI records associate with his Virtual VA file, notes that the Veteran that the Veteran presented with complaints of suicidal and homicidal ideation.  He stated that at that time, he was "at the point he wanted to end it all and also wanted to hurt other people."  Upon later evaluation, it was the clinician's assessment that the Veteran's then current risk potential for suicidal behavior was moderate.  The Veteran was judged to be at increased risk of suicide but not acutely dangerous to self.  VA treatment dated thereafter show that in February 2015, the Veteran called VA's mental health crisis line due to increase agitation and anxiety, and again in July 2015 with suicidal thoughts.  

Additionally, an October 2015 psychiatry attending note shows that the Veteran had recently undergone back surgery, but that he still experienced pain, which had been negatively affecting his mood.  At that time, he reported chronic suicidal ideation, but denied any current intent.  He also reported burning himself with a lighter to relieve stress, but denied it as a suicide gesture.  He indicated that an increase in Seroquel, an antipsychotic medication, had initially been helpful in managing his sleep disturbances, nightmares, paranoia, and hallucinations, but stated that since the surgery he has been having nightmares, disturbed sleep and visual and auditory hallucinations.  

In June 2016, the Veteran and his spouse presented testimony before the Board.  The Veteran reported that his psychiatric disability was managed with several medications and mental health counseling.  The Veteran reported calling the suicide hotline in January 2015, but denied suicidal ideation at that time and his wife and stated that he attempted suicide in November 2014.  He also reported burning himself with cigarette lighters.  The Veteran stated that every day is a struggle and reported that most of his day was spent sleeping and that his only interaction was with his spouse.  

Currently, the Veteran is in receipt of a 30 percent rating for his service-connected depressive disorder, effective from January 9, 2013.  Upon review of the evidence of record, the Board finds that when reasonable doubt is resolved in favor of the Veteran, the severity of the Veteran's service-connected depressive disorder warrants a 70 percent rating since the effective date of his award of service connection for such.

At the outset, the Board notes that since filing his claim for service connection in January 2013, the Veteran has reported his depressive symptoms to include: social isolation; feelings of anger; difficulty falling and staying asleep; nightmares; hypervigilance; an exaggerated startle response; panic attacks; anxiety; depressed mood; increased irritability; and hallucinations.  The Veteran has also variously reported thoughts of suicide, to include prior to filing his service connection claim, and the Veteran has been evaluated as having a moderate risk for suicidal attempt.  The Board finds that this symptomatology reflects a serious/severe disability suggestive of a 70 percent rating.  

In this regard, the Board acknowledges that in evaluating the severity of the Veteran's PTSD, "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  However, as explained by the United States Court of Appeals for the Federal Circuit (Federal Circuit), the determination of whether a 70 percent disability rating is warranted under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under the general criteria for rating mental disorders.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir.2013).  Section 4.130 requires "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas[;]" thus, it "requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Id.; see 38 C.F.R. § 4.130, DC 9411. 

Overall, the Board finds that the evidence suggests that the Veteran's depressive disorder does result in deficiencies in most areas.  Specifically, and as will be discussed in further detail below, a private vocational expert has opined that the Veteran's depressive disorder would impact his ability to function in an occupational setting.  The Veteran has also indicated having no social relationships outside of his wife, and has also reported that his marital relationship is impacted by his depressive disorder.  His depressive disorder also affects his mood, as the Veteran has been observed to have a depressed mood.  The Board also notes evidence of impaired judgment, as demonstrated by the Veteran's reported anger outbursts and history of fighting.  Accordingly, given that the Veteran has endorsed multiple symptoms either specifically contemplated by, or sufficiently akin to the severe symptoms set forth in, the 70 percent rating criteria, which symptoms have resulted in deficiencies in most areas, the Board finds that the Veteran's depressive disorder warrants a 70 percent rating from January 9, 2013, the date of his award of service connection.

The Board has also considered whether the symptoms of and impairment caused by the Veteran's depressive disorder have more nearly approximated total social and occupational impairment during the relevant time period, such that a 100 percent schedular evaluation is warranted, but finds that they have not. Although, as will be discussed in further detail below, the evidence demonstrates that the Veteran's depressive disorder has contributed to his unemployability, it has not been demonstrated that the Veteran's depressive disorder alone renders him totally impaired from an occupational standpoint.   Further, the evidence does not suggest that the socially impairment more nearly approximates total.  Although the Veteran experiences significant social isolation, he maintained a relationship with his wife and in fact was married during the pendency of his appeal.  Moreover, even if total social impairment were more nearly approximated, the criteria require total occupational and social impairment, and for the reasons above total occupational impairment due to depressive disorder has not been shown to be more nearly approximated.  Thus, a 100 percent evaluation is not warranted.  See 38 C.F.R. § 4.130, DC 9411 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders).

B.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

Based on the Board's determination that the Veteran's depressive disorder is more appropriately rated as 70 percent disabling, the Veteran has now met the schedular criteria for a TDIU since January 9, 2013.  While the minimum rating requirements are met, the Veteran must first and foremost be shown to be unable to secure or follow substantially gainful employment as a result of his service-connected disability or disabilities in order to establish entitlement to TDIU.  In addition to his depressive disorder, the Veteran is also service connected for degenerative disc disease of the lumbar spine, degenerative joint disease of both knees, radiculopathy of the right lower extremity, erectile dysfunction, and a scar associated with his lumbar spine surgery.

In May 2016, the Veteran's attorney submitted the report of a private vocational assessment.  The report documents that the Veteran had been referred to P.C., a certified vocational evaluator, for evaluation and a determination of whether the Veteran's service connection disabilities prevent him from securing and maintain substantially gainful employment.  P.C. indicated review of the Veteran's claims folder, to specifically include records received from the Social Security Administration, VA radiology reports, VA treatment records, VA examination reports, relevant employment information, lay statements from the Veteran, and surgical outpatient notes.  Upon review of the record, P.C. opined that the Veteran is, and has been, unable to secure, follow, or maintain a competitive substantially gainful occupation as a result of his service-connected disabilities.  Specifically, P.C. determined that the physical limitations associated with the Veteran's low back and knee disabilities would include the inability to walk or stand for even short periods of time without the development of significant pain.  The Veteran would also experience difficulty navigating uneven surface and ascending/descending stairs.  He would also be additionally limited in his ability to lift and carry, and would be unable to perform repetitive activities such as bending, stooping or twisting.  

P.C. also determined that the Veteran's depressive disorder would result in occupational and social impairments with reduced reliability and productivity, as well as diminished interest or participation in significant activities.  He found that the symptoms experienced by the Veteran caused clinically significant distress or impairment in social, occupational, or other important areas of functioning, stating that individuals suffering from the Veteran's disorder often have difficulty interacting with individuals in a social or work setting, difficulty maintaining appropriate relationships with supervisors, coworkers, and the general public, and difficulty maintaining the required pace and production demands of employment.

Overall, P.C. concluded that the Veteran's service-connected disabilities would have a negative impact preventing the Veteran from performing critical job demands consistently, as well as interacting with co-workers, supervisors, or the general public in an appropriate productive manner that would be required for work in the national economy even at the sedentary level.  P.C. noted that even at the sedentary level of employment, a worker must be able to successfully maintain the pace and production expected by the employer without frequent interruption and found that the Veteran will require frequent breaks that would not be tolerated in competitive employment at any physical demand level.

Upon review of the record, the Board finds no reason to discount the probative value of the favorable opinion rendered by the private vocational evaluator regarding the Veteran's unemployability.  Moreover, the evidence reflects that the Veteran has a high school education with a limited employment history.  The significant functional effects from the combination of his psychiatric and physical disorders are consistent with the opinion of the private vocational evaluator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Accordingly, the Board finds that the Veteran's service-connected disabilities are, in combination, as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  Entitlement to a TDIU is therefore warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

III. Notice and Assistance

 The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice requirements apply to all five elements of a service connection claim. These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

At the outset, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection for depression was granted in October 2013.  He was assigned a disability rating and effective date.  As the Veteran's current appeal stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the matter decided herein.  The relevant evidence obtained and associated with the record includes the Veteran's service treatment records (STRs), VA examination reports, VA treatment records, private medical evidence, records from the Social Security Administration, and lay statements, to include the Veteran's hearing testimony.  The Veteran has not identified any outstanding relevant records and the Board is aware of none. 

The Board also finds that the medical evidence of record, to include that which was specifically developed in connection with the Veteran's claim decided herein, is adequate for the Board to adjudicate this case.  The Veteran was provided with several VA examinations in connection with his claim for service connection for depression and his appeal of the disability ratings assigned, the reports of which, in combination with the other lay and medical evidence of record, contain sufficient evidence for the Board to evaluate the severity of the Veteran's disability in the context of the rating criteria and throughout the relevant time period.  Thus, the Board has properly assisted the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Cox v. Nicholson, 20 Vet. App. 563 (2007).

ORDER

The appeal from the denial of the claim for service connection for diabetes mellitus is dismissed.

The appeal from the denial of the claim for service connection for sleep apnea is dismissed.

The appeal from the denial of the claim for service connection for carpal tunnel syndrome, left hand, is dismissed.

The appeal from the denial of the claim for service connection for carpal tunnel syndrome, right hand, is dismissed.

The appeal from the denial of the claim for a compensable rating for erectile dysfunction is dismissed.

Entitlement to a disability rating of 70 percent for service-connected PTSD is granted as of January 9, 2013, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As noted in the introduction, the Veteran's claims for higher initial ratings for his left knee disability, lumbar spine disability, and radiculopathy of the right lower extremity were certified for appeal in July 2014.  After these claims were certified for appeal to the Board, the Veteran, in January 2015, filed an additional claim increased ratings for, among other things, his left knee disability and his right lower extremity radiculopathy.  Despite the fact that these matters had been certified for appeal, the agency of original jurisdiction (AOJ) scheduled the Veteran for VA examinations to determine the current severity of his left knee disability and peroneal nerve radiculopathy, right lower extremity.  See April 21, 2015, VA Form 21-2507a.  In May 2015, the Veteran underwent VA knee and back examinations, the reports of which contain findings relevant tot evaluating the severity of the Veteran's left knee disability, lumbar spine disability, and radiculopathy of the right lower extremity.

The Board observes that VA regulations require the AOJ to furnish the Veteran and his representative a supplemental statement of the case (SSOC) if the AOJ receives additional pertinent evidence after a statement of the case (SOC) or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2015).  Furthermore, any pertinent evidence submitted by a claimant or his representative after an appeal is certified to the Board must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2015); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).  The Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, Pub L. 112-154, 126 Stat. 1165 (August 6, 2012), however, amended 38 U.S.C.A. § 7105 by adding new paragraph (e) and providing that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See 38 U.S.C.A. § 7105(e) (West 2014); see also VA Fast Letter 14-02 (May 2, 2014). 

Although in the instant case, the Veteran's VA Form 9 with respect the issues of entitlement to higher initial ratings for his left knee disability, lumbar spine disability, and radiculopathy of the right lower extremity was filed in October 2013, the May 2015 VA examination reports were not submitted by the Veteran; instead, the examination reports are VA-generated evidence.  Thus, the automatic waiver provision of 38 U.S.C.A. § 7105(e) do not apply in this case.  See 38 U.S.C.A. § 7105(e) (providing for initial review by the Board "if the claimant or the claimant's representative . . . submits evidence") (emphasis added).  Further, to the extent that the Veteran could waive AOJ consideration in the first instance of VA generated evidence such as examination reports, there is no waiver in this case.

The Board also notes that since the Veteran was last examined in May 2015, he has undergone one or more additional back surgeries.  Given the intervening surgeries, the Board finds that that the Veteran's disability may have undergone a material change due to surgery since last examined.  Accordingly, because the AOJ has yet to consider the May 2015 VA examination findings, and because it is not clear that the evidence of record presents a true picture of the current state of the Veteran's lumbar spine disability and associated radiculopathy, the Board finds it necessary to remand the Veteran's claims for higher initial ratings for his lumbar spine disability and radiculopathy of the right lower extremity.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2015) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").

The Board also finds it necessary to remand the right and left knee increased rating matters for additional examination.  This is so because the Board cannot discern from the report of the May 2015 VA examination whether the Veteran's knee joints were "tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing."  38 C.F.R. § 4.59; see Correia v. McDonald, 28 Vet. App. 158, 168 (2016) (holding "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Further, although the examiner indicated objective evidence of pain with motion, the examiner made no specific finding as to the degree of range-of-motion lost due to pain on use.  Thus, it is unclear from the examination at what point the Veteran experienced painful motion.  The United States Court of Appeals for Veterans Claims (Court) has found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  The Court stressed that such a finding is important in providing a "clear picture of the nature of the veteran's disability and the extent to which pain is disabling," so as to "allow the Board to ensure that the disabling effects of pain are properly considered when evaluating any functional loss due to pain that is attributable to the veteran's disability."  Id.  

Further, the evidence indicates that the Veteran previously underwent a left-knee meniscectomy and the Veteran reported meniscal tears in both knees.  Given the evidence of meniscal conditions, there is the potential that separate rating is available under 38 C.F.R. § 4.71a, Diagnostic Code 5258 and/or 5259 so long as the symptoms resulting from the removal or dislocation of semilunar cartilage are distinct from symptomatology contemplated by the Veteran's other rated disabilities.  See 38 C.F.R. § 4.14; M21-1 part III, subpt. iv, ch. 4, sec. A.3.h (stating that the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259 "contemplate instability").  Accordingly, the left and right knee increased rating claims must be remanded for the Veteran to be afforded another VA compensation examination to more definitively assess the current severity of his service-connected knee disabilities, to include a determination of whether the Veteran has any separately identifiable residual symptoms due to a meniscal condition.

Concerning the issue of entitlement to extension of a temporary total rating for convalescence beyond November 30, 2015, based on surgery performed for lumbar spine degenerative disc disease in September 2015, as noted in the introduction, the Veteran has filed a timely NOD disagreeing with the end date assigned for his temporary total rating.  To date, however, no SOC has been furnished concerning this issue, or at least no SOC has been associated with the Veteran's paperless claims files.  Notably, an SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2015).  Therefore, remand is required for the issuance of an SOC regarding the issue of entitlement to extension of a temporary total rating for convalescence beyond November 30, 2015, based on surgery performed for lumbar spine degenerative disc disease in September 2015.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  

The remanding of these issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2014); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issues to the Board only if the Veteran perfects his appeals of such issues in accordance with the provisions of 38 U.S.C.A. § 7105.

Lastly, concerning the issue of entitlement to SMC, 38 U.S.C.A. § 1114(s) provides for the payment of SMC where a "veteran has a service-connected disability rated as total, and [] has additional service-connected disability or disabilities independently ratable at 60 percent or more."  38 U.S.C.A. § 1114(s) (West 2014).  In this regard, the Board notes that the Veteran has several periods of time during which he was assigned a temporary total rating for a period of convalescence following surgeries related to his lumbar spine disability.  The Board also notes that entitlement to special monthly compensation based on aid and attendance/housebound was specifically denied by the RO in a March 2016 rating decision.  In that decision, the RO acknowledged that the "Veteran has multiple conditions on appeal for increase and service connection, those conditions will be evaluated in a separate correspondence, and SMC may then be reconsidered if applicable."

By virtue of the Board's assignment of a 70 percent rating for the Veteran's depressive disorder, it would appear that the Veteran would be entitled to SMC at the (s) rate for at least the periods of time during which he was in receipt of a temporary total rating.  Here, given that the Veteran has asserted disagreement with end date of his most recent award of a temporary total rating and because the RO has yet to implement the Board's award of a 70 percent rating for the Veteran's depressive disorder, the Board will remand the issue of entitlement to SMC for reconsideration by the RO in the first instance as it is intertwined with other matters being remanded and, as acknowledged by the RO, will be addressed when the RO implements that Board's grant of a 70 percent rating.

Accordingly, the claims remaining on appeal are REMANDED to the AOJ for the following action:

1.  The AOJ must reconsider the issue of entitlement to SMC at the (s) rate when it implements the Board's grant of a 70 percent rating for depressive disorder and of a TDIU.

2.  The AOJ must issue an SOC addressing the issue of entitlement to extension of a temporary total rating for convalescence beyond November 30, 2015, based on surgery performed for lumbar spine degenerative disc disease in September 2015.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issues should be returned to the Board for further appellate consideration.

3.  The AOJ should ensure that all relevant VA treatment records dated since January 2016 are associated with the Veteran's claims folder.

4.  Schedule the Veteran for an examination in connection with his claims for increased ratings for his service-connected bilateral knee disabilities.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All necessary tests and studies, to include imagining studies, should be conducted and the reports of any such tests or studies should be included in the claims folder.

The examination should be conducted in accordance with the current disability benefits questionnaire.

5.  Thereafter, the Veteran should be afforded a VA examination to determine the current severity of his service-connected lumbar spine disability and associated radiculopathy of the right lower extremity.  The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing and include them in the report.  (If separate examinations are necessary, the AOJ should also schedule the Veteran for an appropriate examination to determine the severity of the radiculopathy.)

The examination should be conducted in accordance with the current disability benefits questionnaire.

6.  The AOJ should review the examination reports to ensure that they comply with the terms of this remand and the questions presented in the requests.  If any report is in any way inadequate, the AOJ should seek an addendum or further information from, or examination of, the Veteran, as necessary.

7.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues remaining on appeal.  In doing so, the AOJ must consider all relevant evidence associated with the claims folder since issuance of the last SOC/SSOCs addressing the remanded matter and should also consider the potential applicability of staged ratings.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


